Citation Nr: 9929645	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating on an extraschedular basis 
for the service-connected pes planus, currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO.  

In August 1999, the veteran testified at a hearing before the 
undersigned Member of the Board in Washington, DC.  



REMAND

The Board finds that the veteran's claim for an 
extraschedular rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When an appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

It is, however, improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (see 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that, where the Board has purported to grant an 
extraschedular rating, the claim must be sent by the Board to 
those "officials who possess the delegated authority to 
assign such a rating in the first instance."  Floyd v. 
Brown, 9 Vet. App. at 95.  

The RO declined to forward the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating.  The RO found that the evidence did 
not establish such exceptional factors or circumstances 
associated with the veteran's disablement as to warrant the 
referral for extraschedular consideration.  However, the 
Board finds that further development is required prior to 
appellate handling of this matter.  

The evidence shows that the veteran has undergone several 
foot surgeries in recent years.  Indeed, the RO awarded 
temporary 100 percent evaluations pursuant to 38 C.F.R. 
§ 4.30 (1998) due to convalescence following surgeries for 
the periods from August to December 1996, July to November 
1997, November 1997 to February 1998 and June to November 
1998.  Further, the veteran has testified that the extensive 
treatment he has received affects his ability to secure 
employment.  

In light of the discussion hereinabove, the Board is 
REMANDING this case to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him supply information regarding all 
treatment rendered for his service-
connected foot disorder since 1996.  
Based on his response, the RO should 
undertake to obtain copies of all 
treatment records from any identified 
treatment source.  

2.  The RO then should schedule the 
veteran for a VA medical examination in 
order to determine the current severity 
of the service-connected bilateral foot 
disorder.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the degree of functional loss 
attributable to the service-connected 
bilateral foot condition.  In particular, 
the examiner should state whether the 
service-connected disability is 
productive of functional impairment due 
to pain consistent with that of loss of 
use of either foot.  The examiner also 
should state whether the service-
connected bilateral foot disability is of 
such severity as to prevent the veteran 
from securing and following substantially 
gainful employment.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim.  The RO should undertake 
any necessary development, including that 
of forwarding the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the veteran's 
service-connected bilateral foot 
disability if indicated pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b) and 
4.16, if indicated.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


